Citation Nr: 0605732	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the veteran timely appealed an April 2001 
decision denying entitlement to service connection for post-
traumatic stress disorder (PTSD), a skin condition to include 
as due to in-service herbicide exposure, bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for right ankle 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and January 2003 rating 
decision from the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2005, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  The veteran at his personal hearing again asserted 
that he is entitled to service connection for PTSD.  As the 
petition to reopen a previously denied claim of entitlement 
to service connection for PTSD has not yet been addressed, it 
is referred to the RO to take the necessary steps to fully 
develop and adjudicate this issue.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's June 2002, substantive appeal was not filed 
within one year from the April 2001 notification of the 
denial of entitlement to service connection for PTSD, a skin 
condition to include as due to in-service herbicide exposure, 
bilateral hearing loss and tinnitus or filed within sixty 
days of the March 2002, statement of the case.

3.  The veteran does not have right ankle arthritis as a 
result of his service in the military, including any putative 
trauma he sustained while on active duty.

4.  In April 2001, the RO denied the veteran's claims for 
service connection for tinnitus.  He filed a timely notice of 
disagreement in response to that decision and received a 
statement of the case in March 2002.  But he did not then 
file a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to perfect his appeal to the Board.

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's April 
2001decision is either duplicative of the evidence that was 
on file when that decision was issued, or does not suggest 
the veteran has any residuals of bilateral hearing loss or 
tinnitus as a result of his service in the military.


CONCLUSIONS OF LAW

1.  As the veteran has not submitted a timely substantive 
appeal of the April 2001 decision which denied the claims of 
service connection for PTSD, a skin condition to include as 
due to in-service herbicide exposure, bilateral hearing loss 
and tinnitus, the appeal is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302(b) (2005).

2.  A chronic right ankle condition was not incurred in or 
aggravated by service, and osteoarthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The April 2001 rating decision denying the claim for 
service connection for tinnitus is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

4.  New and material evidence has not been submitted since 
the April 2001 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id. at 121.  But according to VA's 
General Counsel (GC), the Pelegrini II holding does not 
require that VCAA notification contain any specific "magic 
words."  See VAOPGCPREC 7-2004 (July 16, 2004); see also 
VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case.  

Regarding the issue of timeliness of the substantive appeal 
to the denial of entitlement to service connection for PTSD, 
a skin condition to include as due to in-service herbicide 
exposure, bilateral hearing loss and tinnitus; it could be 
prejudicial to the veteran for the Board to address 
jurisdictional questions such as the timeliness of a 
substantive appeal in the first instance without affording 
the veteran the right to present argument and evidence on 
those questions.  Marsh v. West, 11 Vet. App. 468 (1998).  In 
this case, the veteran was notified of his procedural and 
appellate rights regarding this issue in a September 2002 RO 
letter and a December 2002 Statement of the Case.  The RO 
also sent the veteran a letter with the original statement of 
the case advising him of the evidence of record and the steps 
needed to appeal the original decision to the Board.  The 
veteran also proffered argument on the matter of the 
timeliness of his appeal.  Therefore, notice and due process 
considerations regarding this issue have been complied with.  

Regarding the other claims, the VCAA letter dated in December 
2002 explained the type of evidence that needed to be 
submitted for him to prevail on these claims, what evidence 
he should submit, and what evidence the RO would obtain for 
him.  He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  He was also provided 
notice regarding the requirement to submit new and material 
evidence to reopen his tinnitus claim.  Consequently, he 
already has received the requisite VCAA notice.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent 
medical records.

A VA medical opinion pertaining to the etiology of the 
veteran's right ankle condition was also obtained.  The 
veteran has not been provided a VA examination to determine 
whether he currently has tinnitus and whether it is related 
to his service in the military - as alleged.  But this is 
because 38 C.F.R. § 3.159(c)(4)(iii) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  So, here, in the absence of new and 
material evidence to reopen this claim, the veteran is not 
entitled to a medical nexus examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Timeliness of the Substantive Appeal Relating to the 
April 2001 Rating Decision 

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating action, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) 
(2005).

In April 2001, the veteran was sent notification of the 
rating decision denying entitlement to service connection for 
PTSD, a skin condition to include as due to in-service 
herbicide exposure, bilateral hearing loss and tinnitus.  The 
veteran filed a timely notice of disagreement in September 
2001.  The veteran was sent a statement of the case in March 
2002.  However, he submitted a substantive appeal in June 
2002, which is over one year after he was notified of the 
denial of his claim and over 60 days after he was sent a 
statement of the case.

The veteran claims that he was never notified that the 
service-connection claims at issue were ever denied.  The 
veteran maintains that the original letter denied a 
Dependency and Indemnity Compensation (DIC) claim, not any 
service-connection claim.  He also noted that some VA 
computer-generated letters were sent to the wrong address.  
On the contrary, the Board notes that the April 2001 notice 
letter informed the veteran that his claims of service 
connection for PTSD, hearing loss, tinnitus and a skin 
condition were denied.

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 311, 
Mindenhall.  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly mailing 
the March 2002 statement of the case.  

In this case it is presumed that the RO sent the March 2002 
statement of the case to the veteran's last address of 
record, enclosed information pertaining to the filing of a 
substantive appeal printed on the statement of the case, and 
that the appellant received the mailing.  Specifically, the 
Board notes that the veteran was sent a letter in April 2001 
notifying him that his service connection claims were denied.  
(Emphasis added.)  On his notice of disagreement received in 
September 2001, he stated that "I am filing a Notice of 
Disagreement with your prior decision denying service 
connection for all conditions claimed."  (Emphasis added.)  
Finally, the April 2001 letter and the March 2002 statement 
of the case were sent to his current, correct address of 
record.  The veteran's allegations, standing alone, are 
insufficient to rebut the presumption of regularity.  See 
Schoolman, Mindenhall.

Since the veteran did not perfect his appeal of these issues, 
the Board does not have jurisdiction to act on it.  See 38 
C.F.R. §§ 20.200, 20.302(c) (2005) (an appeal requires a 
notice of disagreement and a timely filed substantive appeal 
after issuance of a statement of the case); Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").  Accordingly, the appeal must be 
dismissed.

III.  Right Ankle Arthritis

The veteran's service medical records are negative for any 
findings, complaints or treatment of a right ankle condition 
in service.  Service entrance examination dated in March and 
April 1968 noted that the veteran had occasional ankle 
sprains while running on a track team, with no reoccurrences 
or residuals.  His April 1971 discharge examination report 
reveals that he had a normal lower extremity and 
musculoskeletal system.

Of record is an orthopedic office note from R. A. Mayo, M.D., 
dated in February 2001.  Dr. Mayo stated that the veteran had 
attacks of gout and sustained a minor strain of his foot and 
ankle a few days ago.  The private physician stated that the 
X-rays indicated a lot of old trauma, the veteran was a 
paratrooper in service, and he could have hurt himself in 
service.  The diagnosis was traumatic arthritis of the ankle, 
question gout.  

A VA examination was conducted in April 2004.  The examiner 
noted that he reviewed the veteran's medical records, that 
the veteran was a paratrooper in service, and had 15 
parachute jumps.  The examiner also stated that none of these 
jumps appeared to have caused any specific trauma to his 
right ankle and no trauma had been reported in the veteran's 
service medical records.  The examiner stated that there was 
no indication the veteran sustained any trauma to his right 
ankle in service that could have predisposed him to 
arthritis; and Dr. Mayo's comment that regarding the 
possibility of inservice trauma while parachuting is not 
confirmed in the medical records.  The examiner noted that 
everything and anything is possible, evaluating a disability 
requires the determination of probability, not possibility.  
The examiner concluded that it was less likely than not that 
the veteran's ankle problem or arthritis was there result of 
parachute activities while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If arthritis is not diagnosed during service, but is present 
to a compensable degree within one year following separation 
from service, service connection is warranted.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The medical evidence of record fails to establish the 
veteran's current right ankle condition was incurred during 
his active military service or that osteoarthritis (i.e., 
degenerative changes) was initially manifested within the 
one-year presumptive period following his discharge from the 
military.  And none of the clinical treatment records 
contains any medical opinion sufficiently suggesting a causal 
relationship or nexus between his current right ankle 
condition and his active military service generally.

Dr. Mayo was only able to suggest the "possibility" that the 
veteran's right ankle condition may have been incurred as a 
result of his inservice parachute activities.  Such medical 
opinion expressed in equivocal terms that merely amount to 
"may" or "may not" be related to service are too speculative 
to establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The Board accords greater weight to the far more definitive 
opinion of the examiner who conducted the VA examination 
indicating it is unlikely that any current right ankle 
condition is related to the veteran's inservice parachute 
jumps.  This examiner had the benefit of reviewing the 
veteran's medical records.

And since the veteran is a layman, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

In addition, the Board observes that the veteran's current 
right ankle condition was not diagnosed until many years 
following his discharge from service, without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed right ankle 
condition and service, the Board finds that the preponderance 
of the evidence is against the veteran's claim - meaning 
there is no reasonable doubt to resolve in his favor 
concerning this.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

IV.  Tinnitus 

In July 2000, the veteran, in part, requested service 
connection for tinnitus.  In an April 2001 decision, the RO 
denied service connection for the condition on the basis that 
there was no competent evidence to show that, if the veteran 
currently had tinnitus, and, if so, that it was due to 
service.  The RO noted that the veteran's service medical 
records are negative for an complaints of treatment of 
hearing loss, tinnitus, acoustic trauma, or head injury.  

In response to that April 2001 RO decision, the veteran filed 
a timely notice of disagreement and received a statement of 
the case in March 2002.  But he did not then file a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect his appeal to the Board.  See Section 
II of this decision, supra.  The April 2001 decision is, 
therefore, final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103.

The net result of all of this is that there must be new and 
material evidence since that April 2001 RO decision to reopen 
this claim and to warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's April 2001 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regarding petitions to reopen filed on or after August 29, 
2001, new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  As indicated, the veteran's 
request to reopen his claim was received in September 2002, 
therefore, the amended regulation applies to her current 
appeal.

In September 2002, the veteran, essentially petitioned to 
reopen this claim.  However, he has not submitted, or even 
mentioned the existence of, any evidence regarding tinnitus.  

As no evidence relating to tinnitus has been submitted or 
even identified, there is no new and material evidence.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).

The appellant contends that he has tinnitus due to service.  
These various statements are not new.  However, even if they 
were new, the statements are not material because, as a 
layperson, he does not have the necessary medical training or 
expertise to give a competent opinion on medical causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).

Since there is no new evidence of record since the RO's April 
2001 decision, the petition to reopen the claim must be 
denied.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

As the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The appeals regarding whether the veteran timely appealed an 
April 2001 decision denying entitlement to service connection 
for PTSD, a skin condition to include as due to in-service 
herbicide exposure, bilateral hearing loss and tinnitus are 
dismissed.

Entitlement to service connection for right ankle arthritis 
is denied.  

The petition to reopen the claim for service connection for 
tinnitus is denied.




REMAND

At his personnel hearing, the veteran stated that, during one 
of his employment audiograms, the examiner asked him if he 
was ever in the service and that his hearing loss was 
possibly or probably caused by his service.  This does not 
constitute competent evidence to reopen the claim, but it 
does trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, supra.  The veteran should be provided an 
opportunity to submit this examiner's statement that his 
hearing loss is the result of service.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  The RO should contact the veteran and 
request that he submit copies of complete 
clinical records pertaining to employment 
audiograms, particularly any records in 
which a health care professional stated 
that his bilateral hearing loss was 
caused by service.

2.  The RO should readjudicate the 
veteran's bilateral hearing loss claim.  
If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.




The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


